FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES PATRICK SCHUETZE,                          No. 08-55477

               Plaintiff - Appellant,            D.C. No. 2:07-cv-03466-MRP-CW

  v.
                                                 MEMORANDUM *
GLAXOSMITHKLINE, doing business as
SmithKline Beecham Corporation,

               Defendant - Appellee,

  and

GAROLD FABER,

               Defendant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Mariana R. Pfaelzer, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James Patrick Schuetze appeals pro se from the district court’s judgment

dismissing on statute of limitations grounds his diversity action alleging product

liability and negligence claims in connection with his use of prescription drugs.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Hernandez v.

Spacelabs Med., Inc., 343 F.3d 1107, 1112 (9th Cir. 2003), and we affirm.

      The district court properly determined that the action was time-barred

because Schuetze filed suit after the applicable statute of limitations periods had

expired. See former Cal. Civ. Proc. § 335.1 (providing a two-year statute of

limitations for personal injury claims, including product liability claims); § 340.5

(providing a three-year statute of limitations for medical malpractice claims);

Soliman v. Philip Morris Inc., 311 F.3d 966, 971-72 (9th Cir. 2002) (under

California law, a plaintiff’s claim accrues when he at least suspects that someone

has done something wrong to him).

      The district court did not abuse its discretion in denying Schuetze’s

evidentiary motions because, given Schuetze’s numerous uncontested admissions

about his suspicions in 2002 that the pharmaceutical drugs caused his behavior,

they were immaterial. See Ballen v. City of Redmond, 466 F.3d 736, 745 (9th Cir.

2006) (reviewing evidentiary rulings for abuse of discretion and setting forth




                                           2                                      08-55477
requirement that the district court’s ruling can only be reversed if it was manifestly

erroneous and prejudicial).

      Schuetze’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    08-55477